IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. PD-0587-08



                                    THE STATE OF TEXAS

                                                  v.

                               THOMAS VARKONYI, Appellee

            ON APPELLEE’S PETITION FOR DISCRETIONARY REVIEW
                   FROM THE EIGHTH COURT OF APPEALS
                             EL PASO COUNTY

                P ER C URIAM.


        Appellee was convicted of criminal solicitation of a child. The trial court granted appellee’s

motion for new trial “in the interest of justice.” The court of appeals reversed, holding that the trial

court abused its discretion in granting the motion.1 We granted discretionary review on the following

grounds:

        1. The court of appeals erroneously concluded that the granting of a new trial was an
        abuse of discretion because the petitioner did not list sufficient grounds to support
        the motion for new trial, alleging only that the motion was brought “in the interest


        1
          State v. Varkonyi, No. 08-06-00262-CR (Tex. App.–El Paso March 27, 2008)(not
designated for publication).
                                                                                  VARKONYI — 2

       of justice.”

       2. The court of appeals erroneously concluded that the granting of a new trial was an
       abuse of discretion because the trial court’s in-court, oral recollection of the jury’s
       misconduct and the trial attorneys’ ineffectiveness was incompetent evidence.

Having examined the record and briefs and considered the arguments in the case, we have

determined that our decision to grant review was improvident. Appellee’s petition for discretionary

review is dismissed.

Delivered: March 18, 2009
Do not publish